DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/08/2021 has been entered. Claims 1-19 are remain pending in the application. Claims 1, 11-12, and 20 are amended. Support for amendment [0006], [0026], [0027], and original claim 11 and FIG. 3F are acknowledged. 
Response to Arguments
Applicant’s amendment to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/08/2021. 
Applicant’s argument filed on 04/08/2021 with respect to the rejections of claims 1-4, 6-9, 12-15 and 17-19 under 35 U.S.C. 102(a)(1) and the rejection of claims 5, 10-11 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, in view of the new amendments set forth in claims 1, 11-12, and 20, a new ground of rejection has been made under 35 U.S.C 103 over claims 1 and 12 and dependents thereof.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medical device comprises a surface feature is selected from the group consisting of one or more circumferential rings, one or more helical rings and one or more projections, in addition  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claims 7, 17-18 objected to because of the following informalities:  
Claims 7, 17-18 recite a first body lumen, a second body lumen and a first body lumen respectively. Both first body lumen and second body lumen should be a body lumen.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘at least one surface feature comprises a surface feature, in addition to the helical surface feature’ in the application as filed. Figures 3A-G Furthermore, figure 3F shows a device with a helical surface feature on a distal retention member 124. Without the description, it is not clear what the claim is referring to (e.g. it can refer an extra surface feature is placed next to the helical surface feature or an extra surface feature is placed on the circumference of the helical surface feature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller et al (US 2016/0135941, herinafter "Binmoeller") in view of Kelly (US 2017/0014221).
Regarding claim 1, Binmoeller discloses a medical device, comprising: an elongate tubular body (figure 3, biliary stent 100) formed of one or more woven filaments ([0036], a body formed from a 
wherein the proximal retention member, distal retention member and cylindrical saddle region define an open interior passage configured to permit flow therethrough (see figure 2b, the biliary stent 100 provides a passage through for bile flow); and 
wherein an outer surface of the cylindrical saddle region includes at least one surface feature (paragraph 42, membrane may be formed over only the central saddle region).
	Binmoeller does not discloses the at least one surface feature comprising a helical surface feature extending in a helical configuration around a full circumference of the cylindrical saddle region.
	Kelly teaches a device comprises a surface feature comprising a helical surface feature (figure 8, at least one annular channel 112 or annular protrusion 116, [0043] at least one annular protrusion 116 in the surface of the lumen 110 may be helical shape) extending in a helical configuration around a full circumference of the cylindrical saddle region.
	Kelly modified the surface of stent with a helical surface feature to aid with redeveloping turbulent blood flow before the flow reaches the uncovered portion of the branch vessel and increase contact surface area of two stent grafts to achieve greater passive and active fixation, ultimately prevent stent graft separation ([0043]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of Binmoeller 
	Regarding claim 12, Binmoeller discloses a medical device, comprising: 
an elongate tubular body (figure 3, biliary stent 100) formed of one or more woven filaments ([0036] a body formed from a woven filament) having a constrained configuration ([0037], elongated tubular configuration (for delivery of the stent)), the elongate tubular body having an expanded configuration ([0037], foreshortened configuration (when deployed)) with a proximal portion (figure 2a, downstream end 102) of the elongate tubular body expanded into a proximal retention member (figure 3, downstream flange 106), a distal portion (figure 3, upstream end 104) of the elongate tubular body expanded into a distal retention member (figure 3, upstream flange 108), and a cylindrical saddle region (figure 3, central saddle region 110) extending between the proximal and distal retention members;
wherein the proximal retention member, distal retention member and cylindrical saddle region define an open interior passage configured to permit flow therethrough (see figure 2b, the biliary stent
100 provides a passage through for bile flow); and
wherein an outer surface of the distal retention member includes at least one surface feature (see figure 8A, Binmoeller discloses the distal retention member with a covered region which is the grey colored area in the figure).
Binmoeller does not disclose the at least one surface feature comprising a helical surface feature extending in a helical configuration around a full circumference of the distal retention member.
Kelly teaches a device comprises a surface feature comprising a helical surface feature (figure 8, annular protrusion 116, [0043] at least one annular protrusion 116 in the surface of the lumen 110 may be helical shape) extending in a helical configuration around a full circumference of the cylindrical saddle region.

	Kelly modified the surface of stent with a helical surface feature to aid with redeveloping turbulent blood flow before the flow reaches the uncovered portion of the branch vessel and increase contact surface area of two stent grafts to achieve greater passive and active fixation, ultimately prevent stent graft separation ([0043]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of Binmoeller to incorporate the teachings of Kelly and provide a helical surface feature configuration around a full circumference of the cylindrical saddle region.
Regarding claim 2 and 13, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.
Binmoeller also teaches the proximal retention member includes a single or double-walled flange structure (figure 3, downstream flange 106), and the distal retention member includes a flared flange structure (figure 3, flared upstream portion or flange 108).
Regarding claims 3 and 14, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.
Binmoeller also discloses a diameter of the proximal and distal retention members is larger than a diameter of the cylindrical saddle region (paragraph 27, the saddle region has a generally constant diameter that is smaller than a maximum diameter of both the downstream flange and the upstream flange).
Regarding claims 4 and 15, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.

Regarding claims 5 and 16, the device of Binmoeller, modified by Kelly, teaches the device according to the claim 1 and 12 respectively.
Binmoeller does not discloses the cylindrical saddle region includes a varying outer diameter.
Kelly teaches a device discloses the cylindrical saddle region (see figure 6, the middle portion of stent graft 100) includes a varying outer diameter (see figure 6, annular channels 112).
Kelly provides a varying outer diameter on the cylindrical saddle region to prevent long term flow disturbances, because the annular channel 112 will fill with thrombus over time ([0042]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical saddle region of Binmoeller to incorporate the teachings of Kelly and provide a varying diameter.
Regarding claims 6 and 17, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.
Binmoeller also discloses a surface of the distal retention member is configured to contact a tissue wall of a second body lumen (see figure 2B, the upstream flange of the biliary stent 100 is configured to contacts a tissue wall of common bile duct 105 which is a second body lumen).
Regarding claims 7 and 18, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.
Binmoeller also discloses a surface of the proximal retention member is configured to contact a tissue wall of a first body lumen (Figure 2B, the downstream flange of the apparatus contacts a tissue wall of duodenum 102 (first body lumen)).
Regarding claims 8 and 19, the device of Binmoeller, modified by Kelly, teaches device according to the claim 1 and 12 respectively.

Regarding claim 9, the device of Binmoeller, modified by Kelly, teaches the device according to the claim 1.
Binmoeller also disclose the elongate tubular body is formed of a plurality of the one or more filaments ([0036], stent comprises a body formed from a woven filament braid), and the proximal end of the elongate tubular body includes adjacent filaments formed into looped ends ([0033], stents described herein can include a loop on either or both ends of the stent).
Regarding claim 11, the device of Binmoeller, modified by Kelly, teaches the device according to the claim 1. 
Binmoeller does not teach the device comprises a surface feature.
Kelly teaches the device comprises at least one surface feature comprises a surface feature (figure 5 and figure 6, plurality of annular channel 112), in addition to the helical surface feature (figure 5 and 6 shows multiple projections, [0043] at least one annular channel 112 or the at least one annular protrusion 116 in the surface of the lumen may be helical in shape), is selected from the group consisting of one or more circumferential rings, one or more helical rings and one or more projections (Figure 5 and 6 shows multiple projections. [0041] stent graft may further include a plurality of annular channels 112).
Kelly provides multiple annular channels or annular protrusions ([0041]) to the surface of the device and one more surface feature of the multiple annular channels is helical in shape ([0043]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Binmoeller to incorporate the teachings of Kelly and provide surface features comprising a helical surface feature and additional surface feature is selected from the group consisting of one or more circumferential rings, one or more helical rings and .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller in view of Kelly, as applied to claim 1 above, and further in view of Gill et al (US 2014/0277573, hereinafter “Gill”)
Regarding claim 10, the device of Binmoeller, modified by Kelly, teaches the device according to claim 1.
Binmoeller further teaches the elongate tubular body is formed of a plurality of filaments ([0036] stent comprises a body formed from a woven filament braid).
The device above does not teach the proximal end of the stent comprises free ends.
Gill teaches the proximal end of the stent comprises free ends (figure 5a, free ends 513).
Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binmoeller to incorporate the teachings of Gill and provide the free end weaving at the end of the structure. Doing so would provide an improved strand end design that can be modified in number of ways. For example, the free end 513 of Gill can be modified by attaching loops 502 so that the loops distribute the extensive force of stent acting on a body lumen when it is deployed ([0056]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nissil (US 2006/0259113) teaches a number of different surface features.
Coleman et al (US 2008/0109069) teaches a stent comprising a double wall flange, and a flare flange structure.
Sander et al (US 2009/0281557) teaches a double wall flange structure that is capable of anchoring to the tissue wall and provides a passage thru.
Rafiee et al (US 2017/0071722) teaches a variable stent modifications with a flange structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781